Simontom, J.
The libel set ont in distinct articles the several facts upon which the libelant relied. The answer, following the form used in civil proceedings under the state Code of Procedure, ignored the allegations of the first and second articles of the libel. The libelant liles his exceptions to the answer as incomplete, and not responsive. Our rule (No. i, district court) requires that the libel must state plainly the facts on which relief is sought. “ The adverse party must understand what is the precise charge which he is required to answer, and make up an issue directly on the charge.” Ben. Adm. § 372. For the same reason, the answer must admit or deny each allegation of the libel, in order that the libelant may know wbat issues he must moot. It is best to answer the articles in the order in which they are stated. The omission to notice an allegation of the libel does not, as in code pleading, admit it. The mode of exception to 'the form of allegations, either in the libel or in the answer, is regulated by our rule 41. “The exceptions shall briefly and clearly specify the parts excepted to by line and page of the papers in the clerk’s office.” A general exception as to form will not be allowed. The precedent suggested by Mr. Benedict (Adm. 669) will be followed in this court.
Let the answer be amended.